Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Oudhesden, Jr., et al. US 3,302,361 in view of Sivachenko et al. US 7,069,614 and Rooney US 4,282,619.
Oudhesden, Jr., et al. disclose a bride deck comprising:
A steel deck plate (8) having a top and bottom side.  See Fig. 1.
A plurality of elongated steel ribs (9) welded to the underside of the deck plate (8).
A traffic surface layer (16) comprising asphaltic concrete or the like.  
Wherein the steel ribs (9) form longitudinal tub girders, have a central web member and opposing inclined sidewalls defining an open space between the bottom side of the deck plate (8) and the steel ribs.  See Fig. 3.
What Oudhesden, Jr., et al. does not disclose is forming the ribs by cold roll forming or providing shear studs to the deck plate.  However, Sivachenko et al. teaches box beams and the like formed for use in bridge decks are known to be cold roll formed.  Col. 7, lns. 35-65. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the elongated steel ribs of Oudhesden, Jr., et al. by cold roll forming as taught by Sivachenko et al. in order to facilitate single span deck plates, suggested by Oudhesden, Jr., et al.  Col. 2, lns. 58-72.  Further Rooney teaches a bridge deck comprising:  A plurality of truss members (18); a composite bridge deck including a steel deck plate (50) welded to the truss members.  Wherein the composite deck (12) further includes a plurality of shear studs (52) connected to the deck plate (50) and a concrete mass (51) which can be precast or cast in situ whereby the concrete embeds the shear studs therein and hardens to form a composite bridge deck.  See Figs. 7-9, Col. 6, lns. 12-65.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the deck plate of Oudhesden, Jr. et al. with shear studs as taught by Rooney in order to increase the strength of the bridge deck.  
	
Claim(s) 1-3, 5-7, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oudhesden, Jr., et al. US 3,302,361 in view of Patrick et al. US 2007/0000197 and Rooney US 4,282,619.  Oudhesden, Jr., et al. disclose a bride deck comprising:
A steel deck plate (8) having a top and bottom side.  See Fig. 1.
A plurality of elongated steel ribs (9) welded to the underside of the deck plate (8).
A traffic surface layer (16) comprising asphaltic concrete or the like.  
Wherein the steel ribs (9) form longitudinal tub girders, have a central web member and opposing inclined sidewalls defining an open space between the bottom side of the deck plate (8) and the steel ribs.  See Fig. 3.  
What Oudhesden, Jr., et al. does not disclose is forming the ribs by cold roll forming or providing shear studs to the deck plate.  However, Patrick et al. teach a structural decking system having a generally trapezoidal cross section, see Figs. 1a, 1c.  The elongated steel ribs being cold roll formed to include a camber in the main decking panel.  See Fig. 17; [0010-14, 0080-81, 0109].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the elongated steel ribs of Oudhesden, Jr., et al. by cold roll forming as taught by Patrick et al. in order to facilitate single span deck plates, suggested by Oudhesden, Jr., et al.  Col. 2, lns. 58-72.
Further Rooney teaches a bridge deck comprising:  A plurality of truss members (18); a composite bridge deck including a steel deck plate (50) welded to the truss members.  Wherein the composite deck (12) further includes a plurality of shear studs (52) connected to the deck plate (50) and a concrete mass (51) which can be precast or cast in situ whereby the concrete embeds the shear studs therein and hardens to form a composite bridge deck.  See Figs. 7-9, Col. 6, lns. 12-65.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the deck plate of Oudhesden, Jr. et al. with shear studs as taught by Rooney in order to increase the strength of the bridge deck.  

With respect to claims 5-7 Oudhesden, Jr., et al. discloses a method of manufacturing a bride deck comprising:
Providing a steel deck plate (8) having a top and bottom side.  See Fig. 1.
Welding a plurality of elongated steel ribs (9)  to the underside of the deck plate (8).
Pouring a traffic surface layer (16) comprising asphaltic concrete or the like.  
Wherein the steel ribs (9) form longitudinal tub girders, have a central web member and opposing inclined sidewalls defining an open space between the bottom side of the deck plate (8) and the steel ribs.  See Fig. 3.  
What Oudhesden, Jr., et al. does not disclose is forming the ribs by cold roll forming.  However, Patrick et al. teach a structural decking system having a generally trapezoidal cross section, see Figs. 1a, 1c.  The elongated steel ribs being cold roll formed to include a camber in the main decking panel.  See Fig. 17; [0010-14, 0080-81, 0109].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the elongated steel ribs of Oudhesden, Jr., et al. by cold roll forming as taught by Patrick et al. in order to facilitate single span deck plates, suggested by Oudhesden, Jr., et al.  Col. 2, lns. 58-72.

With respect to claims 10-13 Oudhesden, Jr., et al. disclose the metal deck plate (8) can serve as a wearing surface for traffic in some application, but in others, a thin layer of bituminous concrete (16) or the like is placed on the top surface of the deck plate.
Wherein each deck plate (8) can be up to 8’ wide and 56’ long.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pour the concrete wearing surface to the deck plate after installation on site, in order to reduce the weight, danger and equipment needed to lift a 448 ft2 deck panel.

Response to Amendment
5. 	Applicant’s amendment filed 8/12/2022, with respect to the rejection(s) of claim(s) 1-3, 5-7, 10-13 under 35 USC 103 have been fully considered and overcome the prior art rejection cited in the last Offic Action.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rooney.

Response to Arguments
6. 	Applicant’s arguments with respect to claim(s) 1-3, 5-7, 10-13 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  This Office Action is non-final.

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               		               	  6/24/2022